Citation Nr: 0502807	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  02-02 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Louis A. De Mier Le Blanc, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel

INTRODUCTION

The veteran served on active duty from June 1982 to June 
1985.

By an August 2001 RO decision, the veteran's application to 
reopen a claim of service connection for PTSD was denied.  
The veteran appealed this decision to the Board of Veterans' 
Appeals (Board).  In a March 2003 decision, the Board 
reopened and denied the veteran's claim.  Unfortunately, the 
Board rendered the March 2003 decision prior to affording him 
the opportunity to present testimony at a Board hearing.  
Given this due process violation, the March 2003 decision was 
vacated by the Board.  The veteran presented testimony before 
the undersigned Veterans Law Judge in June 2004.  

The appeal is now REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

At a June 2004 Board hearing, the veteran indicated he was in 
receipt of Social Security Administration (SSA) benefits 
based on his psychiatric disability.  Efforts must be 
undertaken to obtain the SSA decision that relates to the 
veteran's purported claim for disability benefits.  In 
addition, the medical evidence relied upon in the SSA 
decision must be obtained and associated with the claims 
folder.  Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murinscak 
v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Further, all 
outstanding VA medical records, regarding the veteran's 
psychiatric disability, should also be obtained. 



Accordingly the case is REMANDED for the following action: 

1.  The RO should contact the SSA and 
attempt to verify if the veteran is in 
receipt of disability benefits.  If so, 
the SSA decision granting benefits should 
be obtained as should supporting medical 
documentation that was utilized in 
rendering the SSA's decision.

2.  The RO should obtain all outstanding 
records regarding the veteran's 
psychiatric problems from the VA Medical 
Center located in San Juan, Puerto Rico.  
All records and/or responses received 
should be associated with the claims file.

3.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any way, 
he should be furnished an appropriate 
supplemental statement of the case (SSOC).  
Thereafter, the case should be returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



